DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the applicant recites, “the server includes a first receiver configured to receive the authentication request from the server”.  How is the sever receiving the authentication request from itself.  Is the authentication request from the sewing machine?  Or is the authentication request from the authentication sever which is still a component of the sever itself?  For the purpose of this Office Action, the authentication request will be considered from the sewing machine as stated within lines 10-12 of the claim.
All remaining claims are dependent from one of the above rejected claims and therefore also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by THOMAIDIS (US 2005/0055553 A1).
Regarding claim 1, THOMAIDIS discloses a software activation system comprising a sewing machine (SM) and at least one server (PC and/or NPC) connected via a network (CL, NET) (Figures 1-2).  THOMAIDIS discloses the sewing machine (SM; figures 1-2) including a processor (Microprocessor; figures 1-2) and a memory (SRAM; figures 1-2) storing computer-readable instructions that, when executed by the processor, cause the processor to perform processes comprising: acquiring an authentication code corresponding to an activation target software (SW) that is at least one of a program and data not activated on the sewing machine and transmitting, to an authentication server included in the at least one server, an authentication request including the acquired authentication code (ACK or AQD; figure 3) (paragraphs 0045-0054) (para 0121-0126).  THOMAIDIS discloses the server (PC and/or NPC) including a first receiver (Communication Port and/or NC2; figures 1-2) configured to receive the authentication request from the sewing machine, a processor (CPU and/or NCPU; figures 1-2), and a memory (RAM and/or NRAM; figures 1-2) storing computer-readable instructions that, when executed by the processor, cause the processor to perform processes comprising: acquiring an authentication key on the basis of the authentication request, when the authentication request is received by the first receiver; and transmitting the acquired authentication key to the sewing machine (ARS or ARD; figure 3) (para 0067-0070) (para 0143-0147).  THOMAIDIS discloses the computer-readable instructions stored in the memory (SRAM) of the sewing machine (SM) further cause the processor (Microprocessor) of the sewing machine to perform processes comprising: receiving the authentication key from the authentication server and determining whether the received authentication key satisfies a predetermined authentication condition (para 0067-0069 and para 0070-0081) (para 0144-0146 and para 0147-0158); and activating the activation target software on the sewing machine when it is determined that the authentication key satisfies the predetermined condition (para 0082-0085) (para 0159-0162) (ACD of figure 3).
Claim 19 is also rejected under 35 U.S.C. 102(a)(1) by THOMAIDIS for the reasons addressed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over THOMAIDIS (US 2005/0055553 A1).
THOMAIDIS discloses a software activation system as discussed above wherein the PC controls operation and/or transmits stitching data to the sewing machine (SM).  However, THOMAIDIS fails to disclose the components of the sewing machine itself.  Note that a needle bar, a sewing needle and a needle bar up-and-down movement mechanism are common sewing machine components and considered old and known in the art in order to allow the sewing machine to perform stitching on a workpiece.  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the sewing machine (SM) of THOMAIDIS with the common components of a needle bar, a sewing needle and a needle bar up-and-down movement mechanism because such is considered old and known in the art in order to allow the sewing machine to perform stitching on a workpiece.   Additionally, note that the software activation process of THOMAIDIS takes place during the initial communication between the PC and the sewing machine (SM) (para 0014).  Therefore, the processors (CPU and Microprocessor) of both the PC and sewing machine (SM) are preventing operation of the sewing components of the sewing machine (SM) by the PC during the software activation process, which would include preventing operation of the needle bar up-and-down movement mechanism.

Allowable Subject Matter
Claims 2-10 and 12-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that US 2005/0021992 and US 6,460,140 are directed at software control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732